Mount, C. J.
(dissenting) — I dissent. The complaint and the contract in this case both show that the hiring was for an indefinite time; wages payable by the month. The time of the employment was probably definite for one month. San Antonio R. Co. v. Sale (Tex. Civ. App.), 31 S. W. 325. It was certainly general and indefinite beyond that time. It might continue for months or for years. In such cases the rule is settled in the United States that the hiring is terminable at any stated period. But where the contract is general and for an indefinite time, it is terminable at will. 20 Am. & Eng. Ency. Law (2d ed.), 14, 15; Wood, Master and Servant (2d ed.), § 136; 1 Lawson, Rights & Rem., § 260; Speeder Cycle Co. v. Teeter, 18 Ind. App. 474, 48 N. E. 595; Baldwin v. Kansas City etc. R. Co., 111 Ala. 515, 20 South. 349; Lord v. Goldberg, 81 Cal. 596, 22 Pac. 1126, *35815 Am. St. 82; Christensen v. Pacific Coast Borax Co., 26 Ore. 302, 38 Pac. 127.
When the case was here before on demurrer to the complaint, we held that the contract was not so indefinite or1 uncertain as to render it void, and the complaint therefore stated a cause of action. The language used in the opinion at that time must be construed with reference to the point the court was called upon to decide. We did not then say that the contract was a hiring for one year or ten years, or any other definite time; but we said:
“If there is a period of time, be the same fixed or indefinite, during which neither party is at liberty to terminate the contract, then the contract is not so indefinite or uncertain as to its duration as to be incapable of enforcement.”
A contract was made in this case. It was legal in all respects. The parties had a right to rely upon it. In my opinion it was enforcible for one month by either party against the other, and for that length of time neither party was at liberty to terminate it. Conceding that what was said in the former opinion is the law of the case, and giving the most liberal construction to the language used, with reference to the point decided, I cannot believe that we intended to hold, or did hold, that the contract was a definite contract for more than one month; because, by its plain terms and by the terms of the complaint, the time of hiring was “for the time the work ... at Manila should last.” If the term of this contract was not indefinite, it was definite only for one month, by reason of the fact that it was an employment by the month for an indefinite time. This is so clear to my mind that I cannot consent to a judgment for wages for more than one month. The trial court should have so instructed the jury. Because this was not done the cause should be reversed.
Hadley, J., concurs with Mount, O. J.